                    UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII


RUDY AKONI GALIMA, ROXANA          CIV. NO. 16-00023 LEK-RT
BEATRIZ GALIMA,

                Plaintiffs,

     vs.

ASSOCIATION OF APARTMENT OWNERS
OF PALM COURT, BY AND THROUGH
ITS BOARD OF DIRECTORS; DOE
DEFENDANTS 1-10, BRYSON CHOW,

                Defendants.


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
         MOTIONS FOR SUMMARY JUDGMENT REGARDING DAMAGES

           Before the Court are: Defendant Bryson Chow’s (“Chow”)

Motion for Summary Judgment Regarding the Measure of Damages

Under the Fair Debt Collection Practices Claim in Count II of

the Third Amended Complaint [Dkt. 88] (“Chow Motion”), filed on

February 6, 2019; and Defendant Association of Apartment Owners

of Palm Court’s (“AOAO”)1 Motion for Partial Summary Judgment

Limiting Plaintiffs’ Measure of Damages Arising out of Their

Claim for Wrongful Foreclosure (“AOAO Motion”), also filed on

February 6, 2019.   [Dkt. nos. 184, 187.]     Plaintiffs Rudy Akoni

Galima and Roxana Beatriz Galima (“Plaintiffs”) filed their

     1 Plaintiffs have sued the AOAO by and through its Board of
Directors.
memorandum in opposition to the Chow Motion and their memorandum

in opposition to the AOAO Motion on March 22, 2019.    [Dkt.

nos. 196, 198.]   The AOAO and Chow filed their respective reply

memoranda on March 29, 2019.   [Dkt. nos. 203, 204.]

           These matters came on for hearing on April 12, 2019.

The AOAO and Chow (“Defendants”) each filed a supplemental

memorandum on April 18, 2019 and April 19, 2019, respectively.

[Dkt. nos. 220, 221.]   Plaintiffs filed their supplemental

memorandum on May 3, 2019.   [Dkt. no. 245.]   The Chow Motion and

the AOAO Motion (“Motions”) are hereby granted in part and

denied in part.   The Motions are granted, insofar as this Court

rules that, if Plaintiffs prevail on their wrongful foreclosure

claim and elect the damages remedy, Plaintiffs will be precluded

from recovering lost rental value as part of their damages for

either the wrongful foreclosure claim or their claim under the

Fair Debt Collection Practices Act.   The Motions are denied in

all other respects.

                             BACKGROUND

           The instant case arises from the nonjudicial

foreclosure sale of Plaintiffs’ Apartment No. 10A in a

condominium project known as Palm Court, Increment 1C (“Unit”)

by the AOAO, which was represented by Chow in the foreclosure

process.   The operative pleading in this case is Plaintiffs’

Third Amended Complaint.   [Filed 5/22/17 (dkt. no. 88).]   The

                                 2
relevant background of this case is set forth in this Court’s

Order Granting in Part and Denying in Part: Plaintiffs’ Motion

for Partial Summary Judgment; Defendant AOAO’s Motion for

Summary Judgment; and Defendant Chow’s Motion for Summary

Judgment, filed on December 31, 2018 (“12/31/18 Order”), as

supplemented by the Order Denying Defendant Bryson Chow’s Motion

for Partial Reconsideration, filed on March 8, 2019 (“3/8/19

Order”).   [Dkt. nos. 173, 195.2]

           The following claims and issues remain in this case:

-as to Plaintiffs’ wrongful foreclosure claim against the AOAO
(“Count I”), the AOAO’s defenses and, if Plaintiffs prevail on
the AOAO’s defenses, Plaintiffs’ damages;3

     2 The 12/31/18 Order is also available at 2018 WL 6841818,
and the 3/8/19 Order is available at 2019 WL 1102188.

     3 Partial summary judgment was granted in favor of
Plaintiffs as to Count I, insofar as this Court concluded that
Plaintiffs established all of the elements of their wrongful
foreclosure claim. 12/31/18 Order, 2018 WL 6841818, at *18.
This Court ruled that:

           as a matter of law, the AOAO was not authorized
           to utilize [Haw. Rev. Stat.] Chapter 667, Part I
           to foreclose upon Plaintiffs’ Unit. Because it
           did not have an agreed upon power of sale
           provision or other contractual agreement
           authorizing it to utilize Chapter 667, Part I,
           the AOAO was required to utilize Chapter 667,
           Part II to foreclose upon Plaintiffs’ Unit.
           Thus, the AOAO’s use of Part I was a violation of
           Chapter 667.

Id. at *9. The AOAO argues the recent passage of Senate Bill
551 by the Hawai`i State Legislature invalidates this Court’s
prior rulings and “ends this case.” [Letter to the Court from
the AOAO’s counsel, filed 5/1/19 (dkt. no. 236), at Page 3 of
                                             (. . . continued)
                                    3
-all issues regarding Plaintiffs’ claim against Chow alleging
violations of the Fair Debt Collection Practices Act (“FDCPA”),
15 U.S.C. § 1692, et seq. (“Count II”), except that Plaintiffs’
argument that the statute of limitations was tolled based on
fraudulent concealment has been rejected; and

-all issues regarding Plaintiffs’ claim against the AOAO for
mental anguish and emotional distress, which has been construed
as a claim for intentional infliction of emotional distress
(“Count V”), except that Plaintiffs’ argument that the statute
of limitations was tolled based on fraudulent concealment has
been rejected.

          The Chow Motion is limited to the issue of the measure

of actual damages if Plaintiffs prevail on their FDCPA claim.4

Chow seeks a ruling that, in proving their actual damages,

Plaintiffs cannot rely on either the Unit’s fair market value –

i.e., the amount the Unit would have sold for in an arm’s length

transaction between a willing buyer and a willing seller – or

the Unit’s rental value since the foreclosure.   Chow’s position

is that Plaintiffs must establish the amount that the Unit would

have sold for in a valid foreclosure sale – i.e., in this case,

a foreclosure conducted pursuant to Chapter 667, Part II – at

the time of the Part I nonjudicial foreclosure sale (“Part II

Foreclosure Value”).   Plaintiffs’ damages would be the



18.] However, this Court declines to address the effect of
Senate Bill 551 at this time because it has not been adopted as
law yet.

     4 The Chow Motion does not address liability, including
whether Chow’s actions caused Plaintiffs’ damages, and the Chow
Motion does not address statutory damages.


                                 4
difference between the Part II Foreclosure Value and the amounts

Plaintiffs owed to the AOAO for their delinquent maintenance

fees.

             The AOAO Motion seeks a ruling that the measure of

Plaintiffs’ damages for their wrongful foreclosure claim is the

Part II Foreclosure Value, minus all liens against the Unit,

including Plaintiffs’ mortgages and the amounts Plaintiffs owed

the AOAO.    In other words, the AOAO’s position is that

Plaintiffs have no actionable damages because, at the time of

the foreclosure, they had no equity in the Unit.    The AOAO also

seeks a ruling that Plaintiffs are precluded from: seeking the

return of the Unit; and arguing their damages are based on

either the Unit’s fair market value or the alleged conversion of

the Unit.

                              DISCUSSION

I.      Return of the Unit

             This Court first turns to the AOAO’s argument that, as

a matter of law, Plaintiffs are barred from seeking the return

of title to, and possession of, the Unit in this action.    This

Court has concluded, as a matter of law, that Plaintiffs have

established the elements of their wrongful foreclosure claim

against the AOAO.    12/31/18 Order, 2018 WL 6841818, at *9.   The

Hawai`i Supreme Court has stated: “Where it is determined that

the nonjudicial foreclosure of a property is wrongful, the sale

                                   5
of the property is invalid and voidable at the election of the

mortgagor, who shall then regain title to and possession of the

property.”   Santiago v. Tanaka, 137 Hawai`i 137, 158, 366 P.3d

612, 633 (2016) (emphases added) (citations omitted).   Further,

akin to its judicial authority “to fashion an equitable relief

in foreclosure cases,” a court has authority to fashion

equitable relief in wrongful foreclosure cases.   Id.

          In Santiago, the supreme court noted that voiding the

foreclosure sale was “rendered impracticable” because the

foreclosed property had already been resold to a third-party.5

Id. (citing 123 Am. Jur. Proof of Facts 3d § 31 (2011) (“It has

long been held that if the property has passed into the hands of

an innocent purchaser for value, an action at law for damages is

generally the appropriate remedy.”)).   However, in the instant

case, voiding the foreclosure sale of the Unit would not be


     5 Louis Santiago and Ruth Tanaka (“Tanaka”) agreed that
Louis Santiago and his wife, Yong Hwan Santiago (“the
Santiagos”), would purchase the Nawiliwili Tavern (“Tavern”)
from Tanaka for $1,300,000, consisting of a $800,000 down
payment, and $500,000 secured by a sixty-month mortgage.
Santiago, 137 Hawai`i at 139-40, 366 P.3d at 614-15. Tanaka
later foreclosed upon the mortgage and sold the Tavern to
herself for $365,000 after a public foreclosure auction. Id. at
144-45, 366 P.3d at 619-20. A state court ruled that Tanaka was
entitled to ownership and possession of the Tavern, and the
state court entered judgment in favor of Tanaka as to the
Santiagos’ claims. After the entry of judgment, but while the
Santiagos’ appeal was still pending, Tanaka sold the Tavern to a
third-party. Id. at 146-47 & n.24, 366 P.3d at 621-22 & n.24.



                                 6
impracticable because the Unit is still held by the AOAO, i.e.,

the wrongfully foreclosing lienholder.    See Pltfs.’ concise

statement of facts in supp. of mem. in opp. to AOAO Motion

(“Pltfs.’ AOAO CSOF”), filed 3/22/19 (dkt. no. 199), Timothy G.

Blood’s decl. (“Blood AOAO Decl.”), Exh. H (excerpts of the

AOAO’s response to Pltfs.’ request for answers to interrogs.) at

9-10 (stating “the monthly rental income from the [Unit] is

$1,500.00” and the funds are “deposited each month into the

operating fund for the AOAO”).

            Santiago is directly on point and is controlling legal

authority in this case.    See Order ruling on motions to dismiss,

filed 3/30/17 (dkt. no. 79) (“3/30/17 Order”), at 12 (“When

interpreting [Haw. Rev. Stat.] § 514B-146(a) (2010) and the

other Hawai`i statutes relevant to the instant case, this Court

is bound by the decisions of the Hawai`i Supreme Court.” (citing

Trishan Air, Inc. v. Fed. Ins. Co., 635 F.3d 422, 427 (9th Cir.

2011))).6    Defendants argue that Santiago is inapplicable to the

instant case because: the Santiagos cured the default before the

foreclosure; Santiago, 137 Hawai`i at 144, 366 P.3d at 619; and

the mortgage in Santiago did not allow nonjudicial foreclosure,

id. at 155, 366 P.3d at 630.    In contrast, Defendants contend a

nonjudicial foreclosure would have been legally possible in this


     6   The 3/30/17 Order is also available at 2017 WL 1240181.


                                  7
case, if the AOAO had followed Chapter 667, Part II.    First,

nothing in Santiago indicates that the case’s legal analysis

applies only where the plaintiff cured the default before the

allegedly wrongful foreclosure.   As to Defendants’ second

argument, Tanaka also conducted the foreclosure under Haw. Rev.

Stat. § 667-5, which has since been repealed, but the Hawai`i

Supreme Court held that the foreclosure was unlawful because the

mortgage did not contain a power of sale.   Santiago, 137 Hawai`i

at 154-55, 366 P.3d at 629-30.    Thus, Santiago presents the same

situation as the instant case, i.e., a Part I foreclosure

improperly conducted without a power of sale.   Compare 12/31/18

Order, 2018 WL 6841818, at *3 (noting the nonjudicial

foreclosure of the Unit was conducted pursuant to Part I); id.

at *8-9 (concluding the AOAO did not have a power of sale and

that the AOAO’s use of Part I was unlawful).    This Court

therefore rejects Defendants’ attempts to distinguish Santiago.

          Because this Court has ruled that the AOAO’s

foreclosure of the Unit was wrongful, and because the Unit is

still held by the AOAO, this Court concludes that, pursuant to

Santiago, return of the Unit is an available remedy for

Plaintiffs’ wrongful foreclosure claim.

     A.   Statutory Protections

          The AOAO argues that, even if Santiago would otherwise

apply, Plaintiffs are precluded from seeking return of the Unit

                                  8
because of the effect of the Land Court filings.   The Unit is

Land Court property.   See 12/31/18, 2018 WL 6841818, at *2, *3,

*5 & n.6 (noting that documents related to the Unit were filed

in the Land Court).    The Quitclaim Deed in which the AOAO as

grantor conveyed the Unit to itself as grantee was recorded on

November 9, 2010 in the Land Court.    [Concise statement of facts

in supp. of AOAO motion (“AOAO CSOF”), filed 2/6/19 (dkt.

no. 188), Decl. of James Diehl (“Diehl Decl.”), Exh. I

(Quitclaim Deed) at 1.]   The Assistant Registrar’s Office stamp

on the deed includes “Issuance of Cert(s) 1,003,228.”    [Id.]

The AOAO therefore argues that, based on Aames v. Funding Corp.

v. Mores, 107 Hawai`i 95, 110 P.3d 1042 (2005), and Haw. Rev.

Stat. § 501-118, the recordation of the transfer certificate of

title (“TCT”) is dispositive, and Plaintiffs cannot challenge

the foreclosure of the Unit because they failed to do so before

the new TCT was recorded.

          Section 501-118(c) states:

          In case of foreclosure by exercising the power of
          sale without a previous judgment, the affidavit
          required by chapter 667 shall be recorded with
          the assistant registrar. The purchaser or the
          purchaser’s assigns at the foreclosure sale may
          thereupon at any time present the deed under the
          power of sale to the assistant registrar for
          recording and obtain a new certificate. Nothing
          in this chapter shall be construed to prevent the
          mortgagor or other person in interest from
          directly impeaching by action or otherwise, any
          foreclosure proceedings affecting registered


                                  9
            land, prior to the entry of a new certificate of
            title.

(Emphasis added.)   However, the Hawai`i Supreme Court has held

that “the issuance of a new certificate of title number is not

the statutory equivalent of an entry of a new certificate of

title under HRS § 501-118.”   Wells Fargo Bank, N.A. v. Omiya,

142 Hawai`i 439, 451, 420 P.3d 370, 382 (2018).   Further,

            registering a quitclaim deed is not equivalent to
            the creation or entry of a new certificate of
            title. As Wells Fargo [- the party challenging
            the quitclaim deed -] argued, the evidence does
            not show that a new certificate of title was
            entered; had one been created, a certified and
            sealed copy of the certificate would have been
            admissible as evidence. See HRS § 501-88 (2006)
            (certified and sealed copies of certificates
            “shall be received as evidence in all the courts
            of the State”); cf. Aames Funding Corp. v. Mores,
            107 Hawai`i 95, 97, 110 P.3d 1042, 1044 (2005)
            (“Trial began with both parties stipulating to
            the authenticity of . . . a certified copy of TCT
            No. 587,098,” which was accepted into evidence).

Id. at 455, 420 P.3d at 386 (some alterations in Wells Fargo).

In the present case, no party has submitted a certified and

sealed copy of the certificate of title for the Unit.

            Moreover, § 501-118(c) only applies to foreclosures

pursuant to the exercise of a power of sale, which the AOAO did

not have.   See 12/31/18 Order, 2018 WL 6841818, at *9 (“Because

it did not have an agreed upon power of sale provision or other

contractual agreement authorizing it to utilize Chapter 667,

Part I, the AOAO was required to utilize Chapter 667, Part II to


                                 10
foreclose upon Plaintiffs’ Unit.” (emphasis added)).     The AOAO

therefore is not entitled to the protection of § 501-118.

            The AOAO also argues Haw. Rev. Stat. § 667-102 allows

a former homeowner to bring a wrongful foreclosure action, but

it prohibits the former homeowner from seeking return of the

property.   Section 667-102(b) states:

            When both the affidavit and the conveyance
            document are recorded:

                 (1) The sale of the unit is considered
                 completed;

                 (2) All persons claiming by, through, or
                 under the unit owner and all other persons
                 having liens on the unit junior to the lien
                 of the association shall be forever barred
                 of and from any and all right, title,
                 interest, and claims at law or in equity in
                 and to the unit and every part of the unit,
                 except as otherwise provided by law;

                 (3) The lien of the association and all
                 liens junior in priority to the lien of an
                 association shall be automatically
                 extinguished from the unit; and

                 (4) The purchaser shall be entitled to
                 immediate and exclusive possession of the
                 unit.

The AOAO’s Affidavit of Non-Judicial Foreclosure Sale under

Power of Sale (“Foreclosure Affidavit”) was recorded in the Land

Court on November 4, 2010.   [Diehl Decl., Exh. H (Foreclosure

Aff.) at 1.]   The AOAO argues that, because the Foreclosure

Affidavit and the Quitclaim Deed have been recorded, Plaintiffs

are barred from seeking return of the Unit, pursuant to

                                 11
§ 667-102, as interpreted by the Hawai`i Intermediate Court of

Appeals (“ICA”) in Sakal v. Ass’n of Apartment Owners of

Hawaiian Monarch, 143 Hawai`i 219, 426 P.3d 443 (Ct. App. 2018).7

          However, § 667-102 was enacted in 2012 and took effect

on June 28, 2012.   2012 Haw. Sess. Laws Act 182, § 3 at 644-45,

§ 69 at 689.   Thus, the foreclosure sale in this case occurred

before § 667-102 took effect, rendering this case

distinguishable from Sakal.   Compare 12/31/18 Order, 2018 WL

6841818, at *3-5 (stating the foreclosure sale of the Unit, and

the recordation of the relevant documents, occurred in 2010),

with Sakal, 143 Hawai`i at 222, 426 P.3d at 446 (noting the

public auction was “reportedly held” on December 3, 2012, and

the relevant documents were recorded in January 2013).   This

Court must therefore determine whether § 667-102 applies

retroactively to foreclosures that occurred before the statute

took effect.   Because there is no Hawai`i case law addressing

whether § 667-102 applies retroactively,8 this Court must predict


     7 The Hawai`i Supreme Court granted Christian Sakal’s
application for a writ of certiorari. SCWC-XX-XXXXXXX, 2019 WL
245225 (Hawai`i Jan. 17, 2019).

     8 In Ass’n of Apartment Owners of Terrazza/Cortebella/Las
Brisas/Tiburon ex rel. Board of Directors v. Lopez (“Lopez”),
the association foreclosed on a lien for unpaid assessments and
conveyed the unit to itself. It recorded the foreclosure
affidavit and the quitclaim deed in the Land Court, all before
§ 667-102 took effect. Lopez, NO. CAAP-XX-XXXXXXX, 2019 WL
336919, at *1 (Hawai`i Ct. App. Jan. 28, 2019). The association
                                             (. . . continued)
                                12
how the Hawai`i Supreme Court would decide the issue.   See

3/30/17 Order, 2017 WL 1240181, at *5 (some citations omitted)

(citing Trishan Air, Inc. v. Fed. Ins. Co., 635 F.3d 422, 427

(9th Cir. 2011)).

               Regarding the retroactive effect of civil
          statutes, th[e Hawai`i Supreme C]ourt has stated:

               HRS § 1–3 (1993) provides that “[n]o law has
               any retrospective operation, unless
               otherwise expressed or obviously intended.”
               Also, this court has noted the “general rule
               in most jurisdictions that [s]tatutes or
               regulations which say nothing about
               retroactive application are not applied [to
               prior claims or events] if such a
               construction will impair existing rights,
               create new obligations or impose additional
               duties with respect to past transactions.”
               Clark v. Cassidy, 64 Haw. 74, 77 n.6, 636
               P.2d 1344, 1346 n.6 (1981).

          Wong v. Takeuchi, 88 Hawai`i 46, 51, 961 P.2d
          611, 616 (1998) (citing State of Hawai`i Org. of
          Police Officers v. Society of Professional
          Journalists, 83 Hawai`i 378, 389, 927 P.2d 386,
          397 (1996)) (Some brackets added.).[9]


rented the unit to third-parties, who became delinquent in their
rent. The association filed a summary possession action against
the renters, and the original owner sought to intervene. Id. at
*2. The ICA vacated the judgment, holding that the district
court did not have jurisdiction over the action because the
title to the unit was at issue. Id. at *7. One of the issues
was whether § 667-102 applied, but the ICA did not have to
address that issue because the existence of issues regarding
title was dispositive of the appeal. See id. (noting that
§ 667-102 “may potentially raise an additional issue regarding
title to the Property” (emphasis added)).

     9 SHOPO was superseded by statute on other grounds. See
Peer News LLC v. City & Cty. of Honolulu, 138 Hawai`i 53, 55,
376 P.3d 1, 3 (2016).


                               13
          Nevertheless, under an equally established rule
          of construction, a statute providing remedies or
          procedures that do not affect existing rights,
          but merely alter the means of enforcing or giving
          effect to such rights, may apply to pending
          claims — even those arising before the effective
          date of the statute. See Clark, 64 Haw. at 77,
          636 P.2d at 1347 (citations omitted).

Tam v. Kaiser Permanente, 94 Hawai`i 487, 495, 17 P.3d 219, 227

(2001) (some alterations in Tam) (some citations omitted).

          Act 182 does not state that the statutes enacted

therein are retroactive.   See 2012 Haw. Sess. Laws Act 182, § 69

at 689 (stating the Act “shall take effect upon its approval,”

with certain exceptions, none of which apply to § 667-L in

section 3 of the Act, which became § 667-102).   Nor is there any

indication in the legislative history of Act 182 that the

legislature intended § 667-102 to apply retroactively.10

Therefore, § 667-102 does not apply to the foreclosure of the

Unit if retroactive application would “impair existing rights,

create new obligations or impose additional duties with respect

to past transactions.”   See Wong, 88 Hawai`i at 51, 961 P.2d at

616 (some citations and quotation marks omitted).

     10 The legislature did intend to “[e]stablish a time limit
for filing actions to void title transfers of foreclosed
property.” H. Stand. Comm. Rep. No. 626-12, in 2012 House
Journal, at 1186. However, it cannot be inferred from that
intent alone that the legislature intended § 667-102 to be
retroactive, particularly since Act 182 also repealed
Chapter 667, Part I. See 2012 Haw. Sess. Laws Act 182, §§ 50-54
at 684.



                                14
          The AOAO’s interpretation of § 667-102 would clearly

impose additional duties with respect to the foreclosure of the

Unit, a transaction that occurred before § 667-102 was enacted.

See Trans. of 4/12/19 hrg. (“4/12/19 Hrg. Trans.”), filed

4/24/19 (dkt. no. 222), at 30 (the AOAO’s counsel argued, “a

fair reading of that statute says that as of 2012, if you’re in

a situation where the affidavit is recorded and the certificate

is recorded, you better stand up and challenge fast or you lose

your right to claim the title”).     Under the AOAO’s

interpretation, if a foreclosure affidavit and a conveyance

document were recorded before the enactment of § 667-102, as

soon as the statute took effect, the prior owner of the property

was required to raise an immediate challenge to the foreclosure

or lose the ability to recover the property.    That would be so,

even if the statute of limitations applicable to the prior

owner’s claim had not yet passed.    Thus, retroactive application

of § 667-102 would “impose additional duties with respect to [a]

past transaction[].”

          The AOAO also argues that § 667-102 applies

retroactively because it is a procedural law, and “there’s a

variety of federal courts that have found that the retroactive

application of a procedural law is far more palatable than the

retroactive application of a substantive law.”    [4/12/19 Hrg.

Trans. at 32.]   However, as previously noted, Hawai`i law

                                15
controls this Court’s interpretation of the Hawai`i statutes at

issue in this case.   Hawai`i courts also allow the retroactive

application of procedural, as opposed to substantive, statutes.

See, e.g., Kaho`ohanohano v. Dep’t of Human Servs., 117 Hawai`i

262, 314, 178 P.3d 538, 590 (2008) (“in the absence of any

indication as to retroactive application, [the statute will]

only be applied retroactively if such construction would result

in a mere remedial or procedural change”).    The Hawai`i Supreme

Court has stated:

          Substantive rights are generally defined as
          rights which take away or impair vested rights
          acquired under existing laws, or create a new
          obligation, impose a new duty, or attach a new
          disability in respect to transactions or
          considerations already past, as distinguished
          from remedies or procedural laws which merely
          prescribe methods of enforcing or giving effect
          to existing rights.

Clark, 64 Haw. at 77, 636 P.2d at 1346–47 (footnote and internal

quotation marks omitted).   Thus, under Hawai`i case law,

§ 667-102 affects Plaintiffs’ substantive rights because

applying it retroactively would “attach a new disability” to a

past transaction.

          As further evidence that § 667-102 does not apply

retroactively to the foreclosure of the Unit, the Court notes

there was a similar statute to § 667-102 already in effect in

2010 – Haw. Rev. Stat. § 667-33.     However, § 667-33 was part of

Chapter 667, Part II; there was no corresponding statute in

                                16
Part I.      If the legislature intended for the terms of § 667-33

to apply to Part I, it would have included a similar statute

within Part I.     Further, the benefits to foreclosing lienholders

in Part II were only provided if the lienholder complied with

the requirements of Part II.     Allowing lienholders to have the

benefits of Part II without complying with the requirements of

Part II would render the Part II requirements meaningless, which

would be contrary to the well-settled principles of statutory

interpretation.     See, e.g., Kaheawa Wind Power, LLC v. Cty. of

Maui, 135 Hawai`i 202, 209, 347 P.3d 632, 639 (Ct. App. 2014)

(discussing rules governing statutory construction (quoting In

re Ainoa, 60 Haw. 487, 490, 591 P.2d 607, 609 (1979); Potter v.

Hawaii Newspaper Agency, 89 Hawai`i 411, 422, 974 P.2d 51, 62–63

(1999))).

              On the basis of the foregoing, this Court predicts

that the Hawai`i Supreme Court would hold that § 667-102 does

not apply retroactively to the foreclosure sale of Plaintiffs’

Unit.    This Court therefore rejects the AOAO’s argument that

§ 667-102 precludes Plaintiffs from seeking the return of the

Unit as a remedy for their wrongful foreclosure claim.

        B.    Election of Remedies

              The AOAO next argues that, even if it would have been

legally possible for Plaintiffs to obtain return of the Unit in

this action, they can no longer do so because they have already

                                     17
elected to pursue a damages remedy.    The Hawai`i Supreme Court

has stated:

             when there exists two or more concurrent but
             inconsistent remedies, as here, the equitable
             doctrine of election of remedies provides that:

                  [A] plaintiff need not elect, and cannot be
                  compelled to elect between inconsistent
                  remedies during the course of trial. If,
                  however, a plaintiff has unequivocally and
                  knowledgeably elected to proceed on one of
                  the remedies he or she is pursuing, he or
                  she may be barred recourse to the other.
                  The doctrine acts as a bar precluding a
                  plaintiff from seeking an inconsistent
                  remedy as a result of his or her previous
                  conduct or election.

             Cieri v. Leticia Query Realty, Inc., 80 Hawai`i
             54, 71, 905 P.2d 29, 46 (1995) (internal
             quotation marks, citations, brackets, and
             ellipses omitted) (emphasis in original). The
             purpose of the election of remedies doctrine “is
             not to prevent recourse to any remedy, or to
             alternative remedies, but to prevent double
             recoveries or redress for a single wrong.” 25
             Am. Jur. 2d Election of Remedies § 3 at 665
             (2004) (footnotes omitted).

Exotics Hawaii-Kona, Inc. v. E.I. Du Pont De Nemours & Co., 116

Hawai`i 277, 291, 172 P.3d 1021, 1035 (2007) (alteration and

first emphasis in Exotics Hawaii-Kona) (second emphasis added).

             The election-of-remedies doctrine is a procedural

rule, Bischoff v. Cook, 118 Hawai`i 154, 162, 185 P.3d 902, 910

(Ct. App. 2008), and therefore this Court is not required to

follow it.    See MacRae ex rel. Watters v. HCR Manor Care Servs.,

LLC, 691 F. App’x 476, 478 (9th Cir. 2017) (stating “the Erie


                                  18
doctrine . . . provides that federal courts sitting in diversity

jurisdiction follow state substantive law, but not state

procedural law” (citing Erie Railroad Co. v. Tompkins, 304 U.S.

64, 58 S. Ct. 817, 82 L. Ed. 1188 (1938))); Cortez v. Skol, 776

F.3d 1046, 1054 n.8 (9th Cir. 2015) (“[A] federal court

exercising supplemental jurisdiction over state law claims is

bound to apply the law of the forum state to the same extent as

if it were exercising its diversity jurisdiction.” (citation and

quotation marks omitted)).11

                However, this district court has followed the

election-of-remedies doctrine from Cieri and Exotics Hawaii-

Kona.        See, e.g., Suzuki v. Helicopter Consultants of Maui,

Inc., Civ. No. 13-00575 JMS-KJM, 2017 WL 2839499, at *1–2 (D.

Hawai`i May 23, 2017); Mauna Kea Beach Hotel Corp. v. Affiliated

FM Ins. Co., CV No. 07-00605 DAE-KSC, 2008 WL 11345955, at *6

(D. Hawai`i Mar. 7, 2008).       This Court agrees that following the

Hawai`i election-of-remedies doctrine is appropriate in this

case to determine whether the return of the Unit is foreclosed

by Plaintiffs’ election for their wrongful foreclosure claim

because the federal election-of-remedies doctrine is


        11
       This      Court has federal question jurisdiction over
Plaintiffs’      FDCPA claim and supplemental jurisdiction over
Plaintiffs’      state law claims. See 3/30/17 Order, 2017 WL
1240181, at      *5.



                                     19
substantively the same as the Hawai`i doctrine.   See, e.g.,

Teutscher v. Woodson, 835 F.3d 936, 955-56 (9th Cir. 2016)

(describing the election of remedies under federal law).

          The fact that the Third Amended Complaint alleges

neither a quiet title claim nor an ejectment claim does not

constitute an unequivocal election to proceed only on a damages

remedy because quiet title and ejectment are remedies implicit

in a wrongful foreclosure claim when the foreclosing entity is

still in possession of the property.   See Gamblin v. Nationstar

Mortg. LLC, Civ. No. 17-00557 ACK-RLP, 2018 WL 5831207, at *14

(D. Hawai`i Nov. 7, 2018) (noting quiet title and ejectment “are

remedies sought for Plaintiffs’ wrongful foreclosure claims”

and, where the plaintiffs do assert quiet title and ejectment

claims, “[t]hese claims are essentially duplicative of

Plaintiffs’ wrongful foreclosure claims against Defendants, and

cannot stand against mortgagees who assert neither title to nor

right of possession of the Property”).

          The Third Amended Complaint does not have a specific

prayer for the return of the Unit, but the fact that Plaintiffs

seek return of the Unit can be reasonably inferred from the

language in the prayer for relief.   Plaintiffs seek a judgment

for, inter alia: “their actual losses,” which they list as

distinct from their request for “compensatory damages, treble

damages, [and] punitive damages”; and they also pray for “such

                               20
other and further relief as this Court deems just and proper

against [the] AOAO.”    [Third Amended Complaint at pg. 9.]     Thus,

the Third Amended Complaint’s prayer for relief is not an

“unequivocal[] and knowledgeabl[e] elect[ion] to proceed on” a

damages remedy alone.    See Exotics Hawaii-Kona, 116 Hawai`i at

291, 172 P.3d at 1035.   Nor is there anything else in the record

that constitutes such an election.    Therefore, the election-of-

remedies doctrine does not preclude Plaintiffs from seeking the

return of the Unit.

           The AOAO also argues that Plaintiffs must elect prior

to trial whether they are seeking the return of the Unit or

damages.   The election-of-remedies doctrine does not require a

pretrial election.    Cf. id. (stating the “plaintiff need not

elect, and cannot be compelled to elect between inconsistent

remedies during the course of trial”).   The primary concern of

the doctrine is the avoidance of double recovery.    Id.   If

Plaintiffs ultimately prevail on Count I at trial, they will be

required to elect their remedy prior to the entry of final

judgment, but they are not required to make the election prior

to, or during, trial.

           The AOAO Motion is therefore denied as to the AOAO’s

requests for: a ruling that Plaintiffs are precluded from

seeking the return of the Unit; and an order requiring



                                 21
Plaintiffs to elect either the return of the Unit or the damages

remedy prior to trial.

II.   Lost Rental Value

            At the hearing on the Motions, Plaintiffs conceded

that lost rental value is only an available remedy if Plaintiffs

recover the Unit.   See Trans. of 4/12/19 hrg. (“4/12/19 Hrg.

Trans.”), filed 4/24/19 (dkt. no. 222), at 24 (“So we would

agree with [Chow’s counsel] that, you know, if we take – if we

say, You keep the property, we shouldn’t be entitled to the

rental income.”).   Because Plaintiffs do not, and cannot, seek

return of the Unit from Chow as a remedy for their FDCPA claim,

lost rental income cannot be considered as a component of

Plaintiffs’ damages for that claim.   Similarly, if Plaintiffs

ultimately elect the damages remedy for their wrongful

foreclosure claim, they would not be entitled to include lost

rental income as an element of their damages.   Therefore, the

AOAO Motion is granted, to the extent that it seeks a ruling

that lost rental income cannot be a component of Plaintiffs’

damages, if they elect the damages remedy.   The Chow Motion is

granted, to the extent that it seeks a ruling that lost rental

income cannot be a component of Plaintiffs’ damages as to

Count II.   Nothing in this ruling, however, precludes Plaintiffs

from seeking prejudgment interest in the event they ultimately



                                 22
elect the damages remedy for their wrongful foreclosure claim

should they prevail at trial.

     A.   Wrongful Foreclosure

          There is no Hawai`i case law addressing the issue of

whether a plaintiff can recover lost rental income if he

recovers the property in a wrongful foreclosure action.    This

Court must therefore predict how the Hawai`i Supreme Court would

decide the issue.

          This district court has stated:

          In Hawaii, the common law tort of slander of
          title requires a party to establish “special
          damages” proximately resulting from a slander of
          title. Isobe v. Sakatani, 279 P.3d 33, 42-43
          (Haw. Ct. App. 2012) (citing 50 Am. Jur. 2d Libel
          and Slander § 530 (2006); B&B Inv. Grp. v.
          Gitler, 581 N.W.2d 17, 20 (Mich. Ct. App. 1998)).
          Although the Hawaii courts have not extensively
          discussed the damages recoverable in an action
          for slander of title, the authorities to which
          the Isobe court cited provide some illumination.
          Specifically, attorney’s fees and lost rent, both
          of which Plaintiff seeks here, are recoverable.
          See 50 Am. Jur. 2d Libel and Slander § 534
          (explaining that a plaintiff may recover “the
          attorney’s fees incurred in removing the cloud
          upon the plaintiff’s property title.”); B&B Inv.
          Grp., 581 N.W.2d at 20 (stating that special
          damages include loss of rent). . . .

Bank of New York Mellon v. Perry, Case No. 17-cv-00297 DKW-RLP,

2019 WL 289069, at *1 (D. Hawai`i Jan. 22, 2019).   Whether a

wrongful foreclosure claim is akin to a slander of title claim

depends upon the specific facts of the claim.   Compare Gamblin,

2018 WL 5831207, at *8 n.10 (“Nor does the Court agree with

                                 23
Defendants that ‘the underpinnings of Plaintiffs’ wrongful

foreclosure claim mirror the elements for slander of title.’

Plaintiffs’ wrongful foreclosure claims do not turn on allegedly

false claims made in the Notice of Intent to Foreclose or

Mortgagee’s Affidavit; rather, they are predicated on the

allegedly improper loss of title, possession, and rental value

of the Property that resulted from the foreclosure sale.”

(citations omitted)), with Martin v. GMAC Mortg. Corp., Civil

No. 11-00118 LEK-BMK, 2011 WL 6002617, at *12 (D. Hawai`i

Nov. 30, 2011) (“Plaintiffs may establish a slander of title

claim based on wrongful foreclosure if they can prove that

GMACM’s lien and the foreclosure action was false or otherwise

improper.” (citing Johnson v. Ass’n of Apartment Owners of

Ke Aina Kai Townhomes, CIVIL NO. 06–00106 HG–KSC, 2006 U.S.

Dist. LEXIS 61106, at *27 (D. Haw. Aug. 25, 2006) (rejecting a

slander of title claim based on wrongful foreclosure because it

was undisputed that the defendant “had a statutory right to file

a lien and foreclosure action.   Plaintiffs cannot show that the

filing of the lien and foreclosure action was ‘false’ or

improper because it was sanctioned by existing law.”))).

          In the instant case, Plaintiffs have shown that the

foreclosure of the Unit was improper because it was not

sanctioned by the law in effect at the at time.   Further,

Plaintiffs’ wrongful foreclosure claim is based on statements in

                                 24
the foreclosure documents, which falsely assert that the AOAO

had the authority to proceed under Chapter 667, Part I.   Thus,

Plaintiffs’ wrongful foreclosure claim is akin to a slander of

title claim, and this Court predicts that the Hawai`i Supreme

Court would hold that, where the wrongful foreclosure claim is

akin to a slander of title claim, the plaintiff may also recover

lost rent when he recovers the property.

          In re Kekauoha-Alisa, 674 F.3d 1083 (9th Cir. 2012),

involved a claim alleging that the manner in which the lender

conducted the foreclosure of the debtor’s property constituted a

deceptive practice, in violation of Haw. Rev. Stat. Chapter 480.

The bankruptcy court awarded, as part the debtor’s damages, lost

rental value for the period when the debtor lost possession of

the property.   Id. at 1092–93.   The Ninth Circuit noted that

“[t]he damages the bankruptcy court awarded all flow from the

foreclosure on Debtor’s home,”12 but the Ninth Circuit reversed


     12The Ninth Circuit noted the damages award “appear[ed] to
give Debtor an inappropriate windfall” because it was undisputed
“that the Mortgage was in default and that the mortgagee was
entitled to foreclose. The only question [wa]s whether the
proper party foreclosed the Mortgage in the proper manner.”
Kekauoha-Alisa, 674 F.3d at 1093. Similarly, in the instant
case, it is undisputed that Plaintiffs were delinquent in their
association fees, and the AOAO was entitled to foreclose on
their lien, if the AOAO had followed the proper procedure.
However, the amount of the AOAO’s lien was small in comparison
to the value of the Unit at the time of the foreclosure sale.
Although the amount of Plaintiffs’ mortgage loans exceeded the
value of the Unit at the time of the foreclosure sale, there is
                                             (. . . continued)
                                  25
the judgment and remanded the case because the bankruptcy court

failed to make findings regarding causation.    Id. at 1093.     The

Ninth Circuit stated remand was

             the appropriate course because the factual record
             may not be complete — Debtor suggests, for
             example, that she can prove that but for Lenders’
             improper postponement, she might have succeeded
             in curing her default. This fact, if proven,
             might establish that Debtor’s temporary loss of
             possession of the property was “fairly traceable”
             to Lenders’ deceptive practice. Flores [v.
             Rawlings Co., 117 Hawai`i 153, 167 n.23], 177
             P.3d [341,] 355 n.23 [(Hawai`i 2008).]
             Therefore, on remand the bankruptcy court must
             determine the difference, if any, between
             Debtor’s situation had Lenders properly postponed
             the foreclosure sale and Debtor’s actual
             situation, given that the sale was improperly
             postponed. This framing properly narrows the
             inquiry to the damage caused by Lenders’
             deceptive postponement. Id. at 357.

Id.   Although Kekauoha-Alisa did not involve a wrongful

foreclosure claim, the factual basis of the Chapter 480 claim

was a wrongful foreclosure.    Therefore, the analysis in

Kekauoha-Alisa supports Plaintiffs’ position that lost rental

value can be part of the damages for a wrongful foreclosure

claim, where the plaintiff recovers the property and establishes

causation.




no indication in the record that either of Plaintiffs’ mortgage
holders was attempting to foreclose. See the discussion infra
of the AOAO’s “under water” argument.



                                  26
          If Plaintiffs prevail on Count I and elect the return

of the Unit as their remedy, they will also be entitled to an

award of loss of reasonable rental value.   The Unit’s reasonable

rental value may be established through, for example, evidence

of historical rents for the Unit or other similar units, subject

to the Federal Rules of Evidence.    The AOAO would be entitled to

offset, from the rental value of the Unit, the AOAO’s reasonable

monetary burden of ownership during the period when the AOAO had

title and possession of the Unit.    The reasonable monetary

burden includes, but is not necessarily limited to, property

taxes, association fees, and the cost of reasonable repairs and

maintenance for the Unit.

          The AOAO Motion is denied, insofar as this Court rules

that, if Plaintiffs prevail on Count I and elect the return of

the Unit as their remedy, Plaintiffs are also entitled to

recover lost rental value, subject to an offset for the AOAO’s

reasonable burdens of ownership.

     B.   FDCPA Claim

          If Plaintiffs prevail on their FDCPA claim, they are

entitled to recover, among other things, actual damages, which

are those “sustained as a result of a defendant’s conduct in

violation of the statutes.”   See Slater v. PRA Recovery, Civil

No. 12-00290 HG-RLP, 2012 WL 5269400, at *6 (D. Hawai`i

Sept. 21, 2012) (citing 15 U.S.C. § 1692k(a)(1)), report and

                                27
recommendation adopted, 2012 WL 5269390 (Oct. 22, 2012); see

also, e.g., Alonso v. Blackstone Fin. Grp. LLC, 962 F. Supp. 2d

1188, 1201 (E.D. Cal. 2013) (“in the Ninth Circuit a plaintiff

may recover for actual damages . . . as long as she has tendered

evidence substantiating that she suffered [the damages] as a

result of the defendant’s FDCPA violations” (citation omitted)).

            It is undisputed that Plaintiffs were renting the Unit

prior to the foreclosure.   See 12/31/18 Order, 2018 WL 6841818,

at *2.    If Plaintiffs prevail on Count II at trial, including

establishing causation, Plaintiffs would be able to recover the

lost rental value of the Unit as part of their actual damages.

The measure of Plaintiffs’ lost rental value damages for their

FDCPA claim is the same as the measure for that component of

their wrongful foreclosure damages, i.e., the reasonable rental

value, offset by the reasonable monetary burden of ownership.13

Therefore the Chow Motion is denied, to the extent it seeks a

ruling that Plaintiffs are not entitled to recover lost rent as

an element of their damages for Count II.




     13Plaintiffs would not be able to recover the same damages
from the AOAO as to Count I and from Chow as to Count II.
However, the Motions do not ask this Court to determine how
liability would be apportioned between the AOAO and Chow if
Plaintiffs prevail on both claims. This Court therefore makes
no findings or conclusions on that issue at this time.



                                 28
III. Measure of the Damages Remedy

           If Plaintiffs prevail on Count I, they may ultimately

elect the damages remedy in lieu of the return of the Unit.

Again, this Court concludes that Santiago controls the

determination of the measure of Plaintiffs’ damages remedy.

Although voiding the foreclosure sale in Santiago was

impracticable because the Tavern had been sold to a third-party,

voiding the foreclosure sale of the Unit would not be

impracticable in this case if Plaintiffs elect the damages

remedy.   In determining the appropriate relief for the

Santiagos’ wrongful foreclosure claim, the Hawai`i Supreme Court

stated:

                Jenkins v. Wise, 58 Haw. 592, 574 P.2d 1337
           (1978), is instructive. In that case, even
           though this court found the purchaser to be in
           default, we disapproved of the circuit court’s
           disposition that essentially effectuated a total
           forfeiture of the purchaser’s interest, in part
           because the seller’s “security interests in the
           property were never in jeopardy.” Id. at 598,
           574 P.2d at 1342. In this context, the court
           found that “where no injustice would thereby
           result to the injured party, equity will
           generally favor compensation rather than
           forfeiture against the offending party.” Id. at
           597, 574 P.2d at 1341. Thus, instead of
           cancelling the purchase contract and depriving
           the purchaser of the property and the significant
           amount of money that she already paid, this court
           ordered the purchaser of the property to pay the
           seller the entire unpaid balance of the purchase
           price and accrued interests in exchange for
           specific performance by the seller under the
           purchase contract. Id. at 604, 574 P.2d at 1345.


                                29
               Similar to Jenkins, Tanaka’s security
          interests in the Tavern were never in jeopardy.
          At the time of their ejectment, the Santiagos had
          made virtually full payment to Tanaka for the
          Tavern, including an $800,000 down payment and
          $585,161.60 in mortgage payments. Hence, we
          exercise our equitable power in awarding
          restitution to the Santiagos so as to prevent
          forfeiture of their interests. Accordingly, we
          conclude that the Santiagos are entitled to
          restitution of their proven out-of-pocket losses
          from Tanaka’s wrongful foreclosure of the
          Mortgage and subsequent sale of the Tavern. See
          Fleming v. Napili Kai, Ltd., 50 Haw. 66, 70, 430
          P.2d 316, 319 (1967) (declaring that equity
          jurisprudence “is not bound by the strict rules
          of the common law, but can mold its decrees to do
          justice amid all the vicissitudes and intricacies
          of life” (quoting Bowen v. Hockley, 71 F.2d 781,
          786 (4th Cir. 1934))). This amount is equal to
          the undisputed $800,000 down payment that the
          Santiagos paid for the Tavern, $585,161.60 in
          mortgage payments from September 2006 to March
          2011, consisting of principal, interest, and
          fees, $17,518.31 that the Santiagos were required
          to pay in closing charges associated with the
          sale, and $10,110.88 in property taxes that the
          Santiagos paid after Tanaka had wrongfully sold
          the Tavern back to herself. . . .

Santiago, 137 Hawai`i at 158, 366 P.3d at 633 (emphasis added).

          The AOAO makes much of the fact that the Unit was

“under water” at the time of the foreclosure sale.   See 4/12/19

Hrg. Trans. at 36.   Plaintiffs purchased the Unit in 2006 with a

$249,600 first mortgage loan and a $62,400 second mortgage loan.

12/31/18 Order, 2018 WL 6841818, at *1.   The lien on the Unit

for unpaid association fees that the AOAO recorded on April 1,

2010 was for $6,882.86.   Id. at *2.   The amount Plaintiffs owed

to the AOAO grew, including late fees and attorneys’ fees and

                                30
costs.    According to a demand letter dated August 30, 2010,

Plaintiffs owed $10,697.40.    Id. at *2-4.

            The parties have submitted evidence that, at the time

of the foreclosure sale, the Unit was only worth $249,000.

[Concise statement of facts in supp. of Chow Motion (“Chow

CSOF”), filed 2/6/19 (dkt. no. 185), Decl. of Christopher T.

Goodwin (“Goodwin Decl.”), Exh. 7 (Pltf. Rudy Akoni Galima’s

response to the AOAO’s request for answers to interrogs., dated

3/1/18) at Answer no. 5; Goodwin Decl., Exh. 8 (Pltf. Beatriz

Galima’s response to the AOAO’s request for answers to

interrogs., dated 3/1/18) at Answer no. 5; Diehl Decl., Exh. J

(Individual Condo Unit Appraisal Report) at 4.]    The AOAO

therefore argues it had to foreclose to collect upon its lien,

and Plaintiffs suffered no injury in the wrongful foreclosure

because Plaintiffs had no equity in the Unit.    However, there is

no evidence in the current record that, at the time the AOAO

initiated the Part I foreclosure process for the Unit, either

the holder of Plaintiffs’ first mortgage or the holder of their

second mortgage: 1) was attempting to foreclose; or 2) asserted

a claim against any proceeds that the AOAO’s foreclosure sale of

the Unit would generate.14    Nor have the parties presented any


     14Plaintiffs’ counsel represented that, while Plaintiffs
were attempting to complete a “short sale” of the Unit, they
satisfied the second mortgage. [4/12/19 Hrg. Trans. at 46.]
                                             (. . . continued)
                                  31
evidence that either of Plaintiffs’ mortgagees attempted to

foreclose after the AOAO had title to and possession of the

Unit.15   Plaintiffs have presented evidence that, after the

foreclosure sale, they remain liable on the first mortgage loan.

See 12/31/18 Order, 2018 WL 6841818, at *5.

            Viewing the current record in the light most favorable

to Plaintiffs, see Crowley v. Bannister, 734 F.3d 967, 976 (9th

Cir. 2013), this Court finds that, like the creditors in Jenkins

and Santiago, the AOAO’s security interest was not in jeopardy

at the time of the improper Chapter 667, Part I foreclosure of

the Unit.   Therefore, pursuant to Santiago, if Plaintiffs

prevail on Count I and elect the damages remedy, they will be

“entitled to restitution of their proven out-of-pocket losses

from [the AOAO]’s wrongful foreclosure.”   See 137 Hawai`i at

158, 366 P.3d at 633.

            However, because the nature of the AOAO’s lien is

fundamentally different from the mortgage that was foreclosed

upon in Santiago, the measure of Plaintiffs’ out-of-pocket


Because that fact is not apparent from the evidence in the
current record, that fact has not been considered in this
Court’s analysis of the Motions.

     15It appears from the state judiciary’s public access
website that, on September 25, 2013, Deutsche Bank National
Trust Co. filed a foreclosure action against, inter alia,
Plaintiffs and the AOAO in state court. However, on January 24,
2014, the case was dismissed without prejudice, by stipulation.



                                 32
losses from the wrongful foreclosure is different from the

measure of the Santiagos’ out-of-pocket losses.    Here, it is

undisputed that Plaintiffs were delinquent in their association

fees and that the AOAO properly placed a lien on the Unit.    This

Court has ruled, as a matter of law, that the AOAO was not

authorized to utilize Chapter 667, Part I and was instead

required to utilize Part II.   It is also undisputed that the

AOAO did not follow the procedures required under Part II.

Plaintiffs have presented evidence that, prior to the

foreclosure, they were attempting to complete a short sale of

the Unit.   [Blood AOAO Decl., Exh. A (Decl. of Rudy Akoni

Galima, dated 1/17/18) at ¶ 20.16]    Based on the facts of this

case, Plaintiffs’ out-out-pocket loss from the AOAO’s wrongful

foreclosure of the Unit is the amount that the Unit would have

sold for without the AOAO’s illegal use of Part I.

            Defendants have taken the position that the basis of

Plaintiffs’ damages is the hypothetical Part II Foreclosure

Value.    Plaintiffs’ position appears to be that, in the

additional time it would have taken for the AOAO to comply with

the procedural requirements of Part II, Plaintiffs would have

     16Rudy Galima’s declaration was originally filed in support
of Plaintiffs’ motion for summary judgment, which was granted in
part and denied in part in the 12/31/18 Order. See, e.g.,
12/31/18 Order, 2018 WL 6841818, at *2 (citing declaration); see
also Blood AOAO Decl. at ¶ 2.



                                 33
been able to either complete the short sale or otherwise sell

the Unit for its fair market value at the time.    In other words,

there would have been no Part II foreclosure sale.   The

determination of which theory is the correct measure of damages

in this case involves factual issues.   See Kekauoha-Alisa, 674

F.3d at 1092 (“The proper calculation of damages and causation

are questions of fact under Hawaii law . . . .” (some citations

omitted) (citing Kato v. Funari, 118 Hawai`i 375, 191 P.3d 1052,

1058 (2008) (damages are question of fact))).   Summary judgment

is not possible because there are genuine issues regarding the

material facts relevant to the determination of the correct

measure of damages.   See Fed. R. Civ. P. 56(a).   Further, the

resolution of the factual issues necessary to determine the

correct measure of damages will involve weighing competing

evidence and making credibility determinations, both of which

this Court cannot do on summary judgment.   See Blankenhorn v.

City of Orange, 485 F.3d 463, 470 (9th Cir. 2007) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct.

2505 (1986)).

          This Court therefore concludes that, if Plaintiffs

prevail on Count I and elect a damages remedy, Plaintiffs are

entitled to recover the amount that the Unit would have sold for

without the AOAO’s illegal use of Part I.   However, this Court



                                34
cannot determine the correct measure of that amount at this

time.

             Further, this Court rejects the AOAO’s argument that

the amount the Unit would have sold for without the AOAO’s

illegal use of Part I must be off set by Plaintiffs’ obligations

on their mortgages.    Plaintiffs’ mortgage loans are separate

legal obligations which are not before the Court in this action.

Plaintiffs’ mortgage holders are not parties to this case.    Nor

has any, much less admissible, evidence been presented that the

mortgage holders have sought to foreclose and recover

satisfaction of their liens.    Further, although title to the

Unit is at issue in this case, the determination of the proper

title holder of the Unit does not place Plaintiffs’ mortgages at

issue because Hawai`i follows the lien theory regarding

mortgages, not a title theory.    See Heejoon Chung v. U.S. Bank,

N.A., CIVIL NO. 16-00017 ACK-RLP, 2016 WL 9525596, at *3 (D.

Hawai`i Nov. 1, 2016) (distinguishing between the title theory,

which Hawai`i followed in the early 1900’s, and the lien theory,

which Hawai`i has followed since 1939).17    Thus, it is not for

this Court to decide whether, or to what extent, Plaintiffs’

        17
       “The lien theory is codified by Hawaii Revised Statute
Section 506-1, which states that a mortgage on real property
shall create only a lien ‘and shall not be deemed to pass
title.’” Heejoon Chung, 2016 WL 9525596, at *3 (quoting Haw.
Rev. Stat. § 506–1).



                                  35
mortgagees can assert a claim to any monetary award Plaintiffs

may obtain as to Count I.   This Court concludes that, if

Plaintiffs prevail on Count I and elect the damages remedy,

their damages are not reduced by the amounts of Plaintiffs’

mortgage obligations.18

          To the extent the AOAO Motion also asserts this Court

must off-set the amount Plaintiffs still owe on the AOAO’s lien,

that argument is also rejected.    The AOAO did not assert a

counterclaim against Plaintiffs.       See AOAO’s Answer to Third

Amended Complaint, filed 6/5/17 (dkt. no. 89).      Further, on

November 4, 2015, the AOAO filed a Complaint (Assumpsit-Money

Owed) against Plaintiffs in a state district court to collect:

$9,331.83 in maintenance fees; $943.16 in late fees; and

$6,744.88 in attorneys’ fees and costs (“Collection

Complaint”).19   [Blood AOAO Decl., Exh. I.]     To the extent that


     18As to this argument, and others, the AOAO has presented a
myriad of cases from other jurisdictions, which the AOAO argues
support its positions. Those cases are not persuasive, either
because: 1) there is controlling Hawai`i law on point; or
2) where there is no controlling Hawai`i law, this Court can
predict how the Hawai`i Supreme Court would decide the issue, in
light of related principles in controlling Hawai`i law or in
other authorities interpreting and applying Hawai`i law. Thus,
it is not necessary for this Court to consider the AOAO’s case
law from other jurisdictions.

     19It appears from the state judiciary’s public access
website that the Collection Complaint was dismissed without
prejudice by the state court, sua sponte, on December 6, 2018.



                                  36
the AOAO asks this Court to issue rulings regarding the AOAO’s

entitlement to amounts it sought in the Collection Complaint,

this Court declines to do so because such a ruling would be

impermissible under the Rooker-Feldman doctrine.   See Bianchi v.

Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003); see also Rooker

v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of

Appeals v. Feldman, 460 U.S. 462 (1983).20

            Finally, if Plaintiffs prevail on Count I and elect a

damages remedy, the amount that the Unit would have sold for

without the AOAO’s illegal use of Part I will also be the

starting point for Plaintiffs’ actual damages if they prevail on

Count II and they establish causation.

     20   The Ninth Circuit stated:

                 Rooker–Feldman is a powerful doctrine that
            prevents federal courts from second-guessing state
            court decisions by barring the lower federal courts
            from hearing de facto appeals from state-court
            judgments: If claims raised in the federal court
            action are “inextricably intertwined” with the state
            court’s decision such that the adjudication of the
            federal claims would undercut the state ruling or
            require the district court to interpret the
            application of state laws or procedural rules, then
            the federal complaint must be dismissed for lack of
            subject matter jurisdiction. See Feldman, 460 U.S. at
            483 n.16 & 485, 103 S. Ct. 1303. Simply put, “the
            United States District Court, as a court of original
            jurisdiction, has no authority to review the final
            determinations of a state court in judicial
            proceedings.” Worldwide Church of God v. McNair, 805
            F.2d 888, 890 (9th Cir. 1986).

Bianchi, 334 F.3d at 898.


                                  37
IV.   Other Components of Plaintiffs’ Damages

             Although the Motions do not seek rulings as to the

following potential components of Plaintiffs’ damages, this

Court provides the analysis below in order to provide guidance

to the parties.

             Plaintiffs argue that, if they prevail on Count I and

elect a damages remedy, they would be entitled to prejudgment

interest on the award.     The Hawai`i Supreme Court has stated:

                  Prejudgment interest is “essentially
             compensatory in nature” and is “given on money
             demands as damages for delay in payment, being
             just compensation to the plaintiff for a default
             on the part of his debtor.” Sussel v. Civil
             Serv. Comm’n, 74 Haw. 599, 618–19, 851 P.2d 311,
             321, reconsideration denied, 74 Haw. 650, 857
             P.2d 600 (1993) (quoting Lucas v. Liggett & Myers
             Tobacco Co., 51 Haw. 346, 349, 461 P.2d 140, 143
             (1969)). See also Amfac, Inc. [v. Waikiki
             Beachcomber Inv. Co.], 74 Haw. [85,] 137, 839
             P.2d [10,] 36 [(1992)] (“The purpose of [HRS
             § 636–1621 is] to allow the court to designate the
             commencement date of interest in order to correct
             the injustice when a judgment is delayed for a
             long period of time for any reason, including
             litigation delays.” (Citations and internal
             quotation marks omitted.)).


      21   Haw. Rev. Stat. § 636-16 states:

             In awarding interest in civil cases, the judge is
             authorized to designate the commencement date to
             conform with the circumstances of each case,
             provided that the earliest commencement date in
             cases arising in tort, may be the date when the
             injury first occurred and in cases arising by
             breach of contract, it may be the date when the
             breach first occurred.


                                   38
                The plaintiffs-appellees maintain, somewhat
           hyperbolically, that prejudgment interest is
           “virtually mandatory” and is a “right” recognized
           at common law. More moderately, the plaintiffs-
           appellees acknowledge that this court has stated
           that “prejudgment interest is to be allowed
           wherever it is properly proved.” Sussel, 74 Haw.
           at 618, 851 P.2d at 313 (citing City and County
           of Honolulu v. Caetano, 30 Haw. 1 (1927)).
           However, it is clearly within the discretion of
           the circuit court to deny prejudgment interest
           where appropriate, for example, where: (1) the
           defendant’s conduct did not cause any delay in
           the proceedings, see Amfac, Inc., 74 Haw. at 137,
           839 P.2d at 36; (2) the plaintiff himself has
           caused or contributed to the delay in bringing
           the action to trial, see Schmidt v. Board of
           Directors of the Association of Apartment Owners
           of the Marco Polo Apartments, 73 Haw. 526, 534–
           35, 836 P.2d 479, 484 (1992); or (3) an
           extraordinary damage award has already adequately
           compensated the plaintiff, see Leibert v. Finance
           Factors, Ltd., 71 Haw. 285, 293, 788 P.2d 833,
           838 (holding that it was an abuse of discretion
           for the circuit court to award prejudgment
           interest to a treble damages award),
           reconsideration denied, 71 Haw. 664, 833 P.2d 899
           (1990).

Roxas v. Marcos, 89 Hawai`i 91, 153, 969 P.2d 1209, 1271 (1998)

(some alterations in Roxas).

           The AOAO Motion also seeks a ruling that Plaintiffs

are barred from relying on a conversion theory of damages at

trial.   Based on the analysis, supra, it is not necessary to

address Plaintiffs’ alternate damages theory based on

conversion.   However, this Court notes that the AOAO had notice

that Plaintiffs’ wrongful foreclosure claim was based, in part,

on a conversion theory.   See Third Amended Complaint at ¶ 34.


                                39
          Finally, although the Chow Motion focuses on the

portion of Plaintiffs’ actual damages related to the value of

the Unit, this Court notes that emotional distress damages are

also available as part of actual damages under the FDCPA.    See,

e.g., McCollough v. Johnson, Rodenburg & Lauinger, LLC, 637 F.3d

939, 957–58 (9th Cir. 2011) (holding there was sufficient

evidence to support the jury’s award of $250,000 in actual

damages, based on the plaintiff’s testimony and that of his

examining psychologist).   However, in considering whether the

plaintiff is entitled to emotional distress damages (and, if so,

how much), the court must “consider[] the frequency and

persistence of noncompliance by Defendants, the nature of such

noncompliance, and the extent to which such noncompliance was

intentional.”   Slater v. PRA Recovery, Civil No. 12-00290 HG-

RLP, 2012 WL 5269400, at *6 (D. Hawai`i Sept. 21, 2012) (citing

15 U.S.C. § 1692k(b)), report and recommendation adopted, 2012

WL 5269390 (Oct. 22, 2012).

          The Court raises these issues solely to provide

guidance to the parties.   The Court makes no findings or

conclusions as to whether or not Plaintiffs would be entitled to

interest or conversion damages if they prevail on Count I, or

emotional distress damages if they prevail on Count II.     The

Court notes that the Motions did not present any issues related

to damages for Count V.

                                40
                              CONCLUSION

          On the basis of the foregoing, Chow’s Motion for

Summary Judgment Regarding the Measure of Damages Under the Fair

Debt Collection Practices Claim in Count II of the Third Amended

Complaint [Dkt. 88] and the AOAO’s Motion for Partial Summary

Judgment Limiting Plaintiffs’ Measure of Damages Arising out of

Their Claim for Wrongful Foreclosure, both of which were filed

February 6, 2019, are HEREBY GRANTED IN PART AND DENIED IN PART.

The Motions are GRANTED insofar as Plaintiffs have conceded

that, if they prevail on their wrongful foreclosure claim and

elect the damages remedy, they would not be entitled to recover

lost rental value as part of their damages.   Further, in that

instance, Plaintiffs would also be precluded from including lost

rental value in their damages for their FDCPA claim.   The

Motions are DENIED in all other respects.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, May 3, 2019.




RUDY AKONI GALIMA, ET AL. VS. AOAO OF PALM COURT, ET AL; CV 16-
00023 LEK-RT; ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT REGARDING DAMAGES



                                  41
